DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-11 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Tanaka (US Patent Number 6,480,732 B1) teaches  a three-dimensional medical image composite display device which produces an image useful in imaging diagnosis and treatment by performing three-dimensional image composition processing on two or more types of volume data obtained for the same region of a human body under examination through different imaging technique. And OH (US Publication Number 2015/0093005 A1) disclosed a method of generating a three-dimensional (3D) image of a target object includes acquiring ultrasound data of the target object; and generating the 3D image of the target object by using the ultrasound data so that a part of the target object having attribute information different than attribute information of other parts of the target object is shown on the 3D image differently than the other parts.
However, the closest prior arts of record do not disclose “an image processor that processes the blood flow image using the weighted image.* wherein the blood flow image is a power image representing a power distribution of Doppler information: the depth map processor determines each of depths forming the depth map based on each of powers forming the power image: and the depth map processor has a function that determines a smaller depth as the power increases” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 10-11.
Dependent claims 2-6 and 9 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674